Broyles, C. J.
1. The amendment to the motion for a new trial is as follows: “ Because upon the trial of said case the court erred in the following point and particular: What happened is as follows: After the witness for the defendant had been examined and cross-examined by the solicitor of said court, the solicitor having excused the witnesses, the judge then, at the conclusion of the evidence of each of the said witnesses for the defendant, 'asked several questions of the said witness, being an unusual practice of said court.” This ground is too vague and indefinite to raise any question for the consideration of this court.
2. As disclosed by the record, there was no evidence to authorize the defendant’s conviction, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

J. B. Q. Logan, for plaintiff in error.
E. D. Kenyon, solicitor, contra.